                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

 SARIAH MOODY,                                        )
 GRACE READING,                                       )
 And                                                  )
 EMILY CADY                                           )
                                                      )   Case No. 4:20-CV-526
                Plaintiffs,                           )
                                                      )
        v.                                            )
                                                      )
                                                      )
 CITY OF KANSAS CITY, MISSOURI,                       )
                                                      )
                Defendant.                            )

                              MOTION TO EXCEED PAGE LIMITS

       For good cause shown, the City of Kansas City, Missouri (“City”) hereto respectfully

requests the Court to allow it to exceed the page limits in filing the City’s Opposing Suggestions

to Plaintiff’s Motion for Preliminary Injunction. In support of this motion, City states:

       1.      This is an action brought to test the facial and as applied constitutional validity on

overbreadth and vagueness grounds for two City ordinances.

       2.      The City has drafted its Opposing Suggestions to Plaintiff’s Motion for Preliminary

Injunction in accordance with the Local Rule 7.0, which sets a 15-page limit on opposing

suggestions. However, due to having three plaintiffs, two separate ordinances that have been

attacked on several constitutional grounds, and numerous authorities, the City was unable to

adequately address the issues to be presented to this Court within the requisite 15 pages. The City’s

motion is 20 pages in length, excluding cover, table of contents, authorities, and statements of fact.




                                                  1
       3.      The City needs the additional pages to educate the Court, adequately address the

numerous arguments issues pertaining to the substantive claims averred by Plaintiffs, and

affirmative defenses as raised by the City.

       WHEREFORE, based on the foregoing, the City respectfully request that this Court allow

it to exceed the page limitations set forth by Local Rule 7.0 in filing its Opposing Suggestions to

Plaintiff’s Motion for Preliminary Injunction.


                                                     Respectfully submitted,


                                                     OFFICE OF THE CITY ATTORNEY

                                                     By: /s/Tara M. Kelly
                                                     Tara M. Kelly, MO #64624
                                                     Laura Dold, MO #57769
                                                     Bret R. Kassen, MO #58967
                                                     Emily Carney, MO #71827
                                                     Galen P. Beaufort, MO #26498
                                                     2300 City Hall, 414 E. 12th Street
                                                     Kansas City, Missouri 64106
                                                     Telephone: (816) 513-3142
                                                     Facsimile: (816) 513-3133
                                                     Tara.Kelly@kcmo.org
                                                     Laura.Dold@kcmo.org
                                                     Bret.Kassen@kcmo.org
                                                     Emily.Carney@kcmo.org
                                                     Galen.Beaufort@kcmo.org

                                      Attorneys for Defendant City of Kansas City, Missouri


                                    CERTIFICATE OF SERVICE

       I hereby certify that on the 20th day of July, 2020, a copy of the foregoing was sent to all
counsel of record via ECF.


                                              /s/ Tara M. Kelly
                                              Tara M. Kelly



                                                 2
